                   Case 2:19-cv-01701-JAK-KS Document 1 Filed 03/07/19 Page 1 of 17 Page ID #:1


               1     THEODORE J. BOUTROUS JR., SBN 132099
                       tboutrous@gibsondunn.com
               2     ABBEY HUDSON, SBN 266885
                       ahudson@gibsondunn.com
               3     GIBSON, DUNN & CRUTCHER LLP
                     333 South Grand Avenue
               4     Los Angeles, CA 90071-3197
                     Telephone: 213.229.7000
               5     Facsimile: 213.229.7520
               6     PETER S. MODLIN, SBN 151453
                       pmodlin@gibsondunn.com
               7     GIBSON, DUNN & CRUTCHER LLP
                     555 Mission Street, Suite 3000
               8     San Francisco, CA 94105-0921
                     Telephone: 415.393.8200
               9     Facsimile: 415.393.8306
          10         THOMAS A. MANAKIDES, SBN 229119
                       tmanakides@gibsondunn.com
          11         GIBSON, DUNN & CRUTCHER LLP
                     3161 Michelson Drive
          12         Irvine, CA 92612-4412
                     Telephone: 949.451.3800
          13         Facsimile: 949.451.4220
          14         PETER E. SELEY, pro hac vice application to be submitted
                       pseley@gibsondunn.com
          15         GIBSON, DUNN & CRUTCHER LLP
                     1050 Connecticut Avenue, N.W.
          16         Washington, DC 20036-5306
                     Telephone: 202.955.8500
          17         Facsimile: 202.467.0539
          18         Attorneys for Defendant THE BOEING COMPANY
          19                              UNITED STATES DISTRICT COURT
          20                             CENTRAL DISTRICT OF CALIFORNIA
          21         GEOFF ABADEE; LORI                       CASE NO. 2:19-cv-01701
                     ANDERSON; MATT EARL
          22         BEESLEY; LIMA BERGMANN; GUY              NOTICE OF REMOVAL BY
                     BLAKE; JANA BLAKE; VADIM                 DEFENDANT THE BOEING
          23         BULATOV; SABRINA CAVENAGHI;              COMPANY
                     CHRISTOPHER CHOI; CLAIRE
          24         CHOI; HONGLEI CHONG; SHANE               [Removal from the Superior Court of the
                     CLARK; CLAIRE CLARK; FRED                State of California, Los Angeles County,
          25         COLLINS; LAJAN COLLINS;                  Case No. 19STCV02028]
                     FREDERICK MYLES COLLINS;
          26         MYA COLLINS; ROBERT COLLINS;
                     CORAL BEACH CANTINA II, INC.;
          27         PIERLUCA DE CARLO; VOLKAN
                     DUYGUN; ERIN DUYGUN; NUR
          28         SELCENT DUYGUN; HALE
                     DUYGUN; REID DWORKIN; GLENN
Gibson, Dunn &

Crutcher LLP
                   Case 2:19-cv-01701-JAK-KS Document 1 Filed 03/07/19 Page 2 of 17 Page ID #:2


               1     ESSENBERG; GLOBAL PROSPECT
                     INVESTMENT, LLC; STEPHEN
               2     GOLDFIELD; ROBERT GOODMAN;
                     WENDY GOODMAN; JAMES
               3     GOTTFURCHT; SUSIE
                     GOTTFURCHT; SID GUNASEKERA;
               4     LORI GUNASEKERA; STELLA
                     HAVKIN; TAMAR HERMES;
               5     MICHAEL LaBERGE; BARBARA
                     LEONARD; JONATHAN LOOPER;
               6     MALIBU VINEYARDS; DAVID
                     MANKOFF; PAM McCARTHY;
               7     TIFFANY McGUIRK; TOM
                     McGUIRK; ILENE MICKENS;
               8     SCOTT MICKENS; ANDREW
                     NICKERSON; WENDY NICKERSON;
               9     TREVOR NICKERSON; ELSPETH
                     NICKERSON; JAMES PALMER;
          10         WENDY JAFFE PRESSMAN; JEFF
                     PRESSMAN; MARY PRITCHETT;
          11         DAVID READING; HOSSEIN
                     SHAHIDI; SEAN SHARIFI; IAN
          12         SHRAGO; PETER SOLI; BRANDON
                     STARK; GARRETT STARK;
          13         KATHERINE STARK; RICHARD
                     STARK; LIZA UTTER; VICKY
          14         YAVROUIAN; PATRICIA
                     ZARWANITZER; XIA ZHANG;
          15         ZOOMA SUSHI,
          16                            Plaintiffs,
          17               v.
          18         SOUTHERN CALIFORNIA EDISON;
                     EDISON INTERNATIONAL; THE
          19         BOEING COMPANY and DOES 1-
                     100, inclusive,
          20
                                        Defendants.
          21
          22               TO THE CLERK OF THE ABOVE-TITLED COURT, AND TO PARTIES
          23         AND THEIR COUNSEL OF RECORD:
          24               PLEASE TAKE NOTICE THAT Defendant The Boeing Company (“Boeing”)
          25         removes this action—with reservation of all defenses and rights—from the Superior
          26         Court of the State of California for the County of Los Angeles, Case No.
          27         19STCV02028, to the United States District Court for the Central District of California
          28         pursuant to 28 U.S.C. § 1442 and 42 U.S.C. § 2210(n)(2).

Gibson, Dunn &

Crutcher LLP
                                                               2
                   Case 2:19-cv-01701-JAK-KS Document 1 Filed 03/07/19 Page 3 of 17 Page ID #:3


               1           Plaintiffs sued Boeing in state court in connection with a wildfire that allegedly
               2     started on Boeing’s property at the Santa Susana Field Lab (“Site”). The Site is a
               3     former research and development facility that for decades tested and developed rocket
               4     engines and conducted nuclear energy research. Plaintiffs claim that “nuclear,
               5     radioactive, rocket fuel, and other toxic materials” are present at the Site, and that
               6     Boeing’s failure to remediate this contamination led to Plaintiffs’ alleged harm.
               7     Declaration of Thomas A. Manakides Ex. A (First Amended Complaint, “Complaint”)
               8     ¶¶ 79, 130.
               9           This Court has jurisdiction under 28 U.S.C. § 1442(a)(1) because Boeing and its
          10         predecessors, including North American Aviation, Atomics International, Rocketdyne,
          11         and Rockwell International (collectively referred to herein as “Boeing Predecessors” or
          12         “Predecessors”), were “acting under” an officer of the federal government when they
          13         performed the actions that form the basis of Plaintiffs’ Complaint. Officers at the
          14         United States Air Force (“Air Force”), the National Aeronautics and Space
          15         Administration (“NASA”), the Department of Energy (“DOE”), and other branches of
          16         the military closely controlled, supervised, and monitored the substances—including
          17         nuclear material and chemicals—that Boeing and its Predecessors used on the Site
          18         starting in the 1940s. And more recently, NASA and DOE entered into contracts with
          19         Boeing through which they oversaw, supervised, and monitored Boeing’s remediation
          20         of NASA’s and DOE’s contamination at the Site. The federal government’s extensive
          21         oversight, control, and monitoring give rise to a number of federal defenses, including
          22         the government contractor defense, federal preemption, and the Defense Production
          23         Act. Thus, 28 U.S.C. § 1442 provides Boeing a federal forum to litigate these
          24         defenses, which “should not be frustrated by a narrow, grudging interpretation of
          25         § 1442(a)(1).’” Goncalves ex rel. Goncalves v. Rady Children’s Hosp. San Diego, 865
          26         F.3d 1237, 1244 (9th Cir. 2017).
          27               In addition, Plaintiffs’ allegations of harm from radioactive contamination give
          28         rise to this Court’s jurisdiction under the Price-Anderson Act, 42 U.S.C. § 2210(n)(2).

Gibson, Dunn &

Crutcher LLP
                                                                  3
                   Case 2:19-cv-01701-JAK-KS Document 1 Filed 03/07/19 Page 4 of 17 Page ID #:4


               1                          I.     VENUE IS PROPER IN THIS COURT
               2             1.     Venue is proper in this Court because it is the “the district court of the
               3     United States for the district and division embracing the place wherein [the action] is
               4     pending.” 28 U.S.C. § 1442(a). The United States District Court for the Central
               5     District of California, Western Division, is the federal judicial district and division
               6     embracing the Superior Court of the State of California, Los Angeles County, where
               7     this suit was originally filed. 28 U.S.C. § 84(c)(2).
               8                               II.    TIMELINESS OF REMOVAL
               9             2.     Plaintiffs filed their First Amended Complaint against Boeing and other
          10         defendants in the Superior Court for Los Angeles County, Case No. 19STCV02028, on
          11         February 5, 2019. Manakides Decl. ¶ 2. Prior to this filing, Boeing was not a named
          12         defendant to the state court action. Id. Boeing was served on February 6, 2019. Id.
          13                 3.     This notice of removal is timely under 28 U.S.C. § 1446(b) because it is
          14         filed within 30 days after service. 28 U.S.C. § 1446(b).
          15              III.    SUMMARY OF ALLEGATIONS AND GROUNDS FOR REMOVAL
          16                 4.     Plaintiffs are property owners, renters, and business owners who allege
          17         that they suffered damages as a result of a 2018 wildfire called the “Woolsey Fire.”
          18         Plaintiffs allege1 that “the Woolsey Fire began on BOEING’s Santa Susana Field
          19         Laboratory (‘SSFL’) property . . . [and] spread quickly toward Malibu.” Manakides
          20         Decl. Ex. A (Complaint) ¶¶ 6, 10. Plaintiffs also allege that “the Woolsey Fire was
          21         proximately caused, inter alia, by [Defendants Southern California Edison and Edison
          22         International’s] . . . operation of overhead power conductors, and that BOEING[’s] . . .
          23         operation of [the Site] and negligent provision of fire-fighting services and vegetation
          24         management failed to contain the fire.” Id. ¶ 5.
          25                 5.     Among other things, Plaintiffs claim that Boeing: owed a duty to prevent
          26         “nuclear radiation and other toxins from spreading from its property,” Manakides Decl.
          27
                      1
                          Boeing disputes Plaintiffs’ allegations and intends to disprove them on the merits at
          28              the proper stage in these proceedings. Boeing’s recitation of Plaintiffs’ allegations
                          in no way concedes their truth or validity.
Gibson, Dunn &

Crutcher LLP
                                                                   4
                   Case 2:19-cv-01701-JAK-KS Document 1 Filed 03/07/19 Page 5 of 17 Page ID #:5


               1     Ex. A (Complaint) ¶ 108; “failed to remediate the nuclear, radioactive, rocket fuel and
               2     other toxic materials” on the Site, id. ¶ 79; failed “to warn residents in the miles
               3     surrounding their property that there was a potential hazard from the burning of trees
               4     and flora on the property because of the means of ‘remediation’ employed by the
               5     BOEING Defendants,” id. ¶ 88; and failed “to properly remediate the property,” id.
               6            6.    Plaintiffs also assert that the “BOEING Defendants had both a statutory
               7     and contractual obligation to maintain the SSFL and to provide effective fire
               8     suppression services and equipment for the SSFL for themselves and the benefit of
               9     Plaintiffs.” Id. ¶ 101. Specifically, Plaintiffs allege that “[t]he BOEING Defendants,
          10         and each of them, assumed the responsibility for protecting Plaintiffs from the
          11         damages they suffered when it entered into a published and reasonably relied upon
          12         Emergency Readiness Plan.” Id. ¶ 89 (citing Boeing 2008 Santa Susana Field
          13         Laboratory, Area IV Emergency Readiness Assurance Plan (ERAP) BD02- 399-05).
          14                7.    As a result, Plaintiffs claim that “products, byproducts, chemicals, toxins,
          15         and radiation and other nuclear waste materials” were “distributed in the air, water and
          16         ash onto Plaintiffs’ property without their permission.” Id. ¶ 130. Plaintiffs also claim
          17         that “the BOEING Defendants’ failure to properly ensure that products, byproducts,
          18         chemicals, toxins, radiation and other nuclear waste materials were properly
          19         remediated on its property resulted in an acceleration and/or exacerbation of the
          20         Woolsey fire, causing it to spread faster and farther resulting in damage to Plaintiffs’
          21         properties.” Id. ¶ 131. Plaintiffs further claim that the fire “burning through Santa
          22         Susana Nuclear disaster and Rocketdyne rocket debris areas [put] Southern
          23         Californians at additional risk of damages and complicated, long lasting health issues.”
          24         Id. ¶ 77.
          25                8.    Plaintiffs’ Complaint asserts eight causes of action: (1) Negligence and
          26         Respondeat Superior; (2) Negligence; (3) Negligence Per Se; (4) Inverse
          27         Condemnation; (5) Trespass; (6) Nuisance; (7) Violation of Public Utilities Code
          28

Gibson, Dunn &

Crutcher LLP
                                                                  5
                   Case 2:19-cv-01701-JAK-KS Document 1 Filed 03/07/19 Page 6 of 17 Page ID #:6


               1     §2106; and (8) Violation of Health and Safety Code § 13007. Plaintiffs seek to
               2     recover various forms of monetary relief.
               3             9.     There are two separate and independent grounds for removal. Boeing is
               4     authorized to remove this action under 28 U.S.C. § 1442(a)(1) because, assuming the
               5     truth of Plaintiffs’ allegations, Boeing and its Predecessors were acting under federal
               6     officers, including the Air Force, NASA, and DOE, when it performed the actions that
               7     form the basis of Plaintiffs’ Complaint and that give rise to a number of federal
               8     defenses. In addition, Plaintiffs’ allegations of nuclear contamination on their property
               9     give rise to jurisdiction under 42 U.S.C. § 2210(n)(2).
          10           IV.        THIS COURT HAS FEDERAL OFFICER JURISDICTION BECAUSE
                                  BOEING AND ITS PREDECESSORS WERE ACTING UNDER
          11                                      FEDERAL OFFICERS
          12                 10.    The Federal Officer Removal statute allows removal of an action against
          13         “any officer (or any person acting under that officer) of the United States or of any
          14         agency thereof . . . for or relating to any act under color of such office.” 28 U.S.C.
          15         § 1442(a)(1). “A party seeking removal under section 1442 must demonstrate that
          16         (a) it is a ‘person’ within the meaning of the statute; (b) there is a causal nexus between
          17         its actions, taken pursuant to a federal officer’s directions, and plaintiff’s claims; and
          18         (c) it can assert a ‘colorable federal defense.’” Durham v. Lockheed Martin Corp., 445
          19         F.3d 1247, 1251 (9th Cir. 2006) (citations omitted). All three elements are satisfied
          20         here.
          21         A.      Boeing is a “Person” Under Section 1442
          22                 11.    Boeing is a “person” within the meaning of § 1442(a)(1). The Complaint
          23         alleges that Boeing is a corporation, Manakides Decl. Ex. A (Complaint) ¶ 19, which
          24         the Ninth Circuit has held qualifies as a “person” under § 1442. See Goncalves, 865
          25         F.3d at 1244.
          26
          27
          28

Gibson, Dunn &

Crutcher LLP
                                                                  6
                   Case 2:19-cv-01701-JAK-KS Document 1 Filed 03/07/19 Page 7 of 17 Page ID #:7


               1     B.    There Is a Causal Nexus Between Boeing and Boeing Predecessors’ Actions
                           Pursuant to a Federal Officer’s Directions and Plaintiffs’ Claims
               2
                           12.    A causal nexus exists between Boeing and Boeing Predecessors’ actions,
               3
                     taken pursuant to a federal officer’s directions, and Plaintiffs’ claims. Durham, 445
               4
                     F.3d at 1251. Assuming the truth of Plaintiffs’ allegations, their claims are causally
               5
                     related to actions that officers at NASA, DOE, and various branches of the military
               6
                     directed Boeing and Boeing Predecessors to perform.
               7
                           13.    Since the 1940s, the Air Force, NASA, DOE, and other branches of the
               8
                     military contracted with Boeing and several Boeing Predecessors, including North
               9
                     American Aviation, Atomics International, Rocketdyne, and Rockwell International, to
          10
                     conduct research, development, and testing activities on the Site.
          11
                           14.    NASA and United States Military Direction of Boeing and its
          12
                     Predecessors’ Activities: Under the supervision, direction and control of officers at
          13
                     the Air Force, NASA and other branches of the military, Boeing and Boeing
          14
                     Predecessors researched, developed, and tested rocket engines on the Site for many
          15
                     different missiles and space vehicles.
          16
                           15.    After World War II, Boeing Predecessor North American Aviation
          17
                     received a contract from the United States military to develop the first American
          18
                     guided missile system, and conducted testing for that system on the Site. As the Cold
          19
                     War progressed, North American Aviation, under contracts with the Army, the Navy,
          20
                     and the Air Force, conducted tests at the Site for the rocket engines that powered many
          21
                     of the principal ballistic missile systems that the United States deployed during the
          22
                     Cold War. The Rocketdyne Division of North American Aviation, acting as a federal
          23
                     contractor on behalf of NASA, also used portions of the Site to test rocket engines for
          24
                     the federal government for most major American space expeditions, including the
          25
                     rockets that launched the first American into space, the Apollo missions to the moon,
          26
                     the Space Shuttle, and the Atlas and Delta launch vehicles. These government-
          27
                     directed activities resulted in chemical contamination at the Site.
          28

Gibson, Dunn &

Crutcher LLP
                                                                 7
                   Case 2:19-cv-01701-JAK-KS Document 1 Filed 03/07/19 Page 8 of 17 Page ID #:8


               1           16.    The federal government’s rocket engine testing on the Site continued for
               2     more than 50 years, with the last testing occurring on the Site in 2006.
               3           17.    Officers at NASA, Department of Defense, the Air Force, and other
               4     military branches controlled the details of the research and testing that Boeing and
               5     Boeing Predecessors performed at the Site through on-site personnel and detailed
               6     contract specifications. As part of their oversight, these government officers directed
               7     Boeing and its Predecessors to use certain chemicals on the Site that resulted in the
               8     contamination of soil and groundwater at the Site. For example, NASA and the
               9     Department of Defense required a Boeing Predecessor to use a chemical called
          10         trichloroethylene (“TCE”) to clean and flush the rocket engines to eliminate the
          11         potential for fire or explosion upon a subsequent test or missile launch. A 1961
          12         directive transmitted by United States Air Force Colonel William W. Snavely specified
          13         that as part of the Ballistic Missile Program, for specified components, “the final
          14         solvent rinse shall be performed with filtered trichloroethylene, or equivalent, using a
          15         measured amount of 200 milliliters of rinse fluid per square foot.” Manakides Decl.
          16         Ex. C (United States Air Force specification AF/BSD Exhibit 61-3A) at 453). Officers
          17         from NASA, for example, had onsite offices and observed the operations of Boeing’s
          18         Predecessors to ensure that they complied with these government specifications. See
          19         Manakides Decl. Ex. D (Contract No. NAS8-18741) at 469 (requiring North American
          20         Aviation to “furnish adequate office space . . . to representatives of NASA . . . who are
          21         engaged in technical direction and surveillance, inspection, or other work related to
          22         this contract”).
          23               18.    NASA also contracted with Boeing and Boeing Predecessors to remediate
          24         the contamination resulting from the decades of rocket engine testing on the Site.
          25         NASA officers oversaw, controlled, monitored, and supervised Boeing’s remediation
          26         work in NASA’s portions of the Site, setting standards for the remediation efforts and
          27         conducting on-site inspections to ensure that Boeing remediated portions of the Site
          28         owned by the United States in accordance with NASA’s requirements. For example,

Gibson, Dunn &

Crutcher LLP
                                                                 8
                   Case 2:19-cv-01701-JAK-KS Document 1 Filed 03/07/19 Page 9 of 17 Page ID #:9


               1     NASA and Boeing entered into a 2008 agreement to “continue the investigation,
               2     monitoring and/or remediation” at the Site. Manakides Decl. Ex. E (Contract No.
               3     NNM08AA17C) at 606. In the agreement, NASA acknowledged that it had “accepted
               4     responsibility for cleanup of 15 groups . . . of environmentally contaminated sites and
               5     associated groundwater plumes” at the Santa Susana Site. Id. The agreement noted
               6     that the “primary contaminants that have been identified are TCE and its degradation
               7     products.” Id. This agreement required Boeing to “proceed promptly with the
               8     performance of technical direction duly issued by the [Contracting Officer Technical
               9     Representative].” Id. at 583.
          10                 19.   DOE Direction of Boeing and Boeing Predecessors’ Activities: During
          11         roughly the same time period that the rocket engine testing was being performed on the
          12         Site, at another area of the Site, Boeing Predecessors conducted research, development,
          13         and testing relating to nuclear energy for DOE and DOE’s predecessors. See
          14         Manakides Decl. Ex. F (Contract No. AT-11-1-Gen-8). The Boeing Predecessors’
          15         work on behalf of DOE included the operation of eight different DOE-owned nuclear
          16         reactor facilities and various nuclear fuel storage and inspection activities.
          17                 20.   DOE owned many buildings and other federal facilities that were built in
          18         support of its nuclear and other energy research at the Site. Those DOE structures,
          19         which at the peak of DOE’s research activities numbered more than 200 on the Site,
          20         comprised what was known as the Energy Technology Engineering Center (“ETEC”).
          21         Those federal facilities included nuclear reactors of various sizes, ranging from
          22         compact models intended to power small spacecraft in orbit to larger research reactors,
          23         and critical test facilities used for conducting research in support of those reactors.
          24         One of those DOE reactors, the Sodium Reactor Experiment, was the first civilian
          25         nuclear reactor in America to produce electricity that was supplied to the commercial
          26         grid.
          27                 21.   Given the nature of this work, DOE exercised a high degree of control and
          28         supervision over Boeing Predecessors’ activities on the Site. Specifically, DOE

Gibson, Dunn &

Crutcher LLP
                                                                  9
                 Case 2:19-cv-01701-JAK-KS Document 1 Filed 03/07/19 Page 10 of 17 Page ID #:10


               1    officers and contracts required Boeing Predecessors to use nuclear, radioactive, and
               2    other chemicals on the Site, and closely supervised, controlled, and monitored those
               3    materials’ use on the Site. See Manakides Decl. Ex. G (Contract No. AT-11-1-GEN-8,
               4    Mod. 2).
               5           22.   For example, in 1969, a modification to a contract between DOE and
               6    Boeing’s Predecessor, North American Aviation, stated:
               7           The Contractor shall, in accordance with the terms and conditions of this
               8           contract, manage, operate, and maintain the [Liquid Metal Engineering
               9           Center2] and perform the following research, construction, reporting,
          10               program development, and related services in accordance with the
          11               direction and instructions of the Contracting Officer: . . .
          12               Proof testing of materials and components developed or proposed for use
          13               in liquid metal cooled reactor systems . . . .
          14               Application of appropriate codes, standards, procedures, and quality
          15               assurance programs in carrying out the work under the contract. . . .
          16        Manakides Decl. Ex. H (Contract No. AT(04-3)-700, Mod. 3) at 855–56. DOE’s
          17        nuclear activities on the Site ended in 1988.
          18               23.   DOE also entered into contracts with Boeing and its Predecessors in
          19        which DOE paid Boeing and its Predecessors to remediate contaminants on the
          20        property under DOE’s supervision and direction. As the Ninth Circuit held in 2014,
          21        “[a]s a cleanup contractor, Boeing [wa]s actively cleaning up the Santa Susana site on
          22        behalf of DOE. . . . The federal government set[] the standard for the entire cleanup
          23        of radioactive materials . . . and direct[ed] Boeing’s conduct.” Boeing Co. v.
          24        Movassaghi, 768 F.3d 832, 836 (9th Cir. 2014) (emphasis added).
          25               24.   As one example, a 1998 contract between DOE and Boeing for Site
          26        remediation provided: “Under the guidance and technical direction of the
          27
          28
                     2
                         The Liquid Metal Engineering Center was later renamed the ETEC.
Gibson, Dunn &

Crutcher LLP
                                                                 10
                 Case 2:19-cv-01701-JAK-KS Document 1 Filed 03/07/19 Page 11 of 17 Page ID #:11


               1    Contracting Officer and/or the Contracting Officer’s Technical Representative, the
               2    Contractor [i.e., Boeing] shall remove all hazardous and/or radioactive material and
               3    wastes resulting from DOE activities and shall remediate soil and groundwater at the
               4    Site.” Manakides Decl. Ex. I (Contract No. DE-AC03-99SF21530) at 999. This
               5    contract established the standards and methods of remediation, and established a
               6    specific schedule of “completion milestones” that listed the dates by which Boeing was
               7    to have removed specified quantities of various contaminants. See id. at 999. DOE
               8    officers closely controlled, supervised, and monitored Boeing’s work on the Site to
               9    ensure that it complied with DOE’s requirements.
          10                25.   In addition, as a DOE prime contractor for remediation of the Site until
          11        late 2014, Boeing was legally obligated and contractually directed to comply with all
          12        DOE health, safety, and cleanup requirements set forth in DOE orders. See, e.g., DOE
          13        Order 5400.5, Radiation Protection of the Public and the Environment (DOE 1990);
          14        DOE Order 435.1, Radioactive Waste Management (DOE 1999); DOE Order 231.1A,
          15        Environment, Safety and Health Reporting; DOE Order 450.1A, Environmental
          16        Protection Program; DOE Policy 450.4, Safety Management System Policy; DOE
          17        Order 450.4-1A, Integrated Safety Management System Guidance; DOE Order
          18        414.1A, Quality Assurance; DOE Order 5480.19, Conduct of Operations Requirements
          19        for DOE Facilities; DOE Order 440.1A, Worker Protection Management for DOE
          20        Federal and Contractor Employees; DOE Order 226.1, Implementation of DOE
          21        Oversight Policy; DOE Order 205.1, DOE CYBER Security Management Program;
          22        DOE Order 460.1A, Packaging and Transportation Safety; DOE Order 451.1A,
          23        National Environmental Policy Act Compliance Program; DOE Order 5400.1, Chg. 1,
          24        General Environmental Protection Program.3 In addition, DOE had complete
          25        oversight and control over virtually all aspects of the ETEC site closure activities,
          26
          27
          28         3
                         Copies of these and other DOE Orders are available at DOE’s website,
                         https://www.directives.doe.gov/.
Gibson, Dunn &

Crutcher LLP
                                                               11
                 Case 2:19-cv-01701-JAK-KS Document 1 Filed 03/07/19 Page 12 of 17 Page ID #:12


               1    including cleanup. See DOE Order 5400.5. Boeing had little discretion in how it
               2    complied with and implemented DOE’s cleanup policies and orders.
               3          26.    As part of the Site remediation contract, DOE required Boeing to “Prepare
               4    and submit an ETEC Emergency Response Plan for work to be conducted under this
               5    contract.” Manakides Decl. Ex. J (Contract No. DE-AC03-99SF21530, Mod. 108) at
               6    1080. The contract specified that the “Emergency Response Plan” required “DOE
               7    Action” granting “Approval” for the plan. Id. at 1146.
               8          27.    Boeing submitted its Emergency Response Plan to DOE officials for
               9    approval on October 27, 2008. Manakides Decl. Ex. K (Emergency Readiness
          10        Assurance Plan). It was prepared and submitted “to comply with Department of
          11        Energy contract DE-AC03-99SF21530.” Id. at 1191. Among other things, the
          12        Emergency Response Plan set forth the fire protection plan to be implemented at the
          13        Site, id. at 1195, which required fire drills and maintenance of a “fire department at the
          14        SSFL location,” id. at 1196. The Emergency Response Plan informed DOE of
          15        potential hazards associated with brush fires on the Site “under firestorm conditions.”
          16        Id. at 1196. Boeing informed DOE that Boeing lacked “helicopters for fighting brush
          17        fires,” and would instead rely on local fire departments’ resources in the event of a
          18        brush fire. Id.
          19              28.    Causal Nexus Between Government-Directed Actions and Claims:
          20        Assuming the truth of Plaintiffs’ allegations, their claims are causally related to actions
          21        that Boeing and its Predecessors performed under the direction, supervision, control,
          22        and monitoring of federal officers at DOE, NASA, the Air Force, and other military
          23        agencies. See Goncalves, 865 F.3d at 1244–1245 (noting that the causal nexus
          24        requirement is “quite low” and that the defendant “need show only that the challenged
          25        acts occurred because of what they were asked to do by the Government”) (quotations
          26        omitted).
          27              29.    Plaintiffs’ allegations of harm from “products, byproducts, chemicals,
          28        toxins, and radiation and other nuclear waste materials,” Manakides Decl. Ex. A

Gibson, Dunn &

Crutcher LLP
                                                                12
                 Case 2:19-cv-01701-JAK-KS Document 1 Filed 03/07/19 Page 13 of 17 Page ID #:13


               1    (Complaint) ¶ 130, assuming they are true, are causally related to actions federal
               2    officers directed Boeing and Boeing Predecessors to perform. Boeing and Boeing
               3    Predecessors’ activities involving the selection, use, management, investigation and
               4    remediation of chemicals, toxins, and nuclear materials on the Site were performed at
               5    the direction and under the close supervision and monitoring of federal officers,
               6    including from the Air Force, NASA, and DOE. In addition, Boeing’s remediation of
               7    the Site on behalf of the United States, specifically DOE and NASA—which Plaintiffs
               8    claim was inadequate, id. ¶ 130, and employed improper “means of ‘remediation,’” id.
               9    ¶ 88—was performed for NASA and DOE, in accordance with federal standards and
          10        under the supervision, control, and direction of NASA and DOE officers.
          11              30.    Similarly, Plaintiffs challenge Boeing’s Emergency Readiness Plan for
          12        the Site, id. ¶ 89, which was prepared for and approved by DOE officers. Plaintiffs
          13        also claim that Boeing violated its “contractual obligation to maintain the [Site] and to
          14        provide effective fire suppression services and equipment for the [Site] for themselves
          15        and the benefit of Plaintiffs.” Id. ¶ 101. While Boeing disputes that the Emergency
          16        Readiness Plan is applicable to the facts alleged in the Complaint, these allegations
          17        have a causal nexus to the activities Boeing and Boeing Predecessors performed at the
          18        Site under the supervision, control and direction of DOE, NASA, and military officers.
          19        C.    Boeing Has Colorable Affirmative Defenses to Plaintiffs’ Claims
          20              31.    Boeing intends to raise a number of federal defenses that this Court has
          21        jurisdiction to adjudicate under § 1442. See Goncalves, 865 F.3d at 1249.
          22              32.    First, Boeing has a colorable government contractor defense to Plaintiffs’
          23        claims. See Boyle v. United Techs. Corp., 487 U.S. 500 (1988). Plaintiffs challenge
          24        actions that Boeing and Boeing Predecessors undertook for the federal government and
          25        in compliance with the government’s specifications. Such actions include: testing and
          26        developing rocket engines for missiles and spacecraft, constructing and operating
          27        nuclear reactors, performing other energy research and testing activities, and
          28        remediating the Site following the completion of these activities. To the extent Boeing

Gibson, Dunn &

Crutcher LLP
                                                               13
                 Case 2:19-cv-01701-JAK-KS Document 1 Filed 03/07/19 Page 14 of 17 Page ID #:14


               1    or its predecessors were aware of hazards associated with rocket engine testing and
               2    nuclear research that were unknown to the government, Boeing or its predecessors
               3    warned the government of such hazards. Boeing therefore has a colorable argument
               4    that Plaintiffs’ claims challenging these actions fail to overcome the government
               5    contractor defense. See Getz v. Boeing Co., 654 F.3d 852, 861 (9th Cir. 2011); see
               6    also In re Hanford Nuclear Reservation Litig., 534 F.3d 986, 1000 (9th Cir. 2008)
               7    (“[A] contractor who agrees to operate a production facility pursuant to government
               8    specifications may qualify for the [government contractor] defense.”).
               9          33.    Second, Boeing has a colorable defense that federal law preempts
          10        Plaintiffs’ claims alleging 1) environmental contamination and 2) duties to reduce the
          11        risk of fires on the Site. For example, Plaintiffs claim damages as a result of “radiation
          12        and other nuclear waste materials.” Manakides Decl. Ex. A (Complaint) ¶ 130.
          13        However, “[t]he safety of nuclear technology is the exclusive business of the Federal
          14        Government, which has occupied the entire field of nuclear safety concerns.”
          15        Hanford, 534 F.3d at 1003 (quotations and alterations omitted). Thus, “federal law
          16        preempts states from imposing a more stringent standard of care than federal safety
          17        standards.” Id. “To allow a jury to decide on the basis of a state’s reasonableness
          18        standard of care would put juries in charge of deciding the permissible levels of
          19        radiation exposure and, more generally, the adequacy of safety procedures at nuclear
          20        plants—issues that have explicitly been reserved to the federal government.” Id.
          21        (quotations omitted). Plaintiffs’ allegations relating to other purported contaminants
          22        that they have not specifically identified in their Complaint may also be preempted to
          23        the extent such contaminants are governed by federal standards. In addition, Plaintiffs’
          24        claims may be preempted to the extent they seek to impose duties to prevent or
          25        suppress fires that are inconsistent with federal law and/or Boeing’s contractual
          26        obligations to DOE and/or NASA. For example, the Site contains sensitive ecological
          27        habitat, which includes at least 15 species of plants and animals that are federally listed
          28        (or potentially listed) as endangered or threatened (such as Braunton’s Milk-vetch and

Gibson, Dunn &

Crutcher LLP
                                                               14
                 Case 2:19-cv-01701-JAK-KS Document 1 Filed 03/07/19 Page 15 of 17 Page ID #:15


               1    California Orcutt grass). See Manakides Decl. Ex. L (DOE Biological Assessment
               2    Reference Document) at 1213. Plaintiffs’ claims may be preempted to the extent they
               3    seek to impose duties on Boeing that would conflict with Boeing’s duties related to
               4    these protected species under applicable federal law.
               5          34.        Third, Boeing has a colorable defense that the Defense Production Act
               6    (“DPA”) bars Plaintiffs’ claims against Boeing. See 50 U.S.C. § 4557 (“No person
               7    shall be held liable for damages or penalties for any act or failure to act resulting
               8    directly or indirectly from compliance with a rule, regulation, or order issued pursuant
               9    to this chapter . . . .”). Some, if not all, of the contracts for the government rocket
          10        engine programs were “rated” contracts (also known as an “order”) entered into
          11        pursuant the DPA. See Manakides Decl. Ex. D (Contract No. NAS8-18741).
          12        Plaintiffs’ claims are therefore barred by the DPA.
          13              35.        Finally, Boeing has a colorable defense under the doctrine of derivative
          14        sovereign immunity. The Supreme Court has determined that a contractor who
          15        performs activities under the validly conferred authority and direction of the United
          16        States government cannot be held liable for property damages arising out of those
          17        activities. Yearsley v. W.A. Ross Const. Co., 309 U.S. 18 (1940). Here, the
          18        government validly conferred its authority to Boeing and its Predecessors to conduct
          19        rocket engine and nuclear energy research and development, as well as Site
          20        remediation. In addition, Boeing and its Predecessors were acting within the authority
          21        they were granted as an agent of the United States when they performed testing,
          22        research, and remediation activities at the Site under the government’s direction and to
          23        the government’s specifications. Boeing therefore has a colorable federal defense
          24        under the doctrine of derivative sovereign immunity.
          25                    V.      REMOVAL IS PROPER UNDER 42 U.S.C. § 2210(n)(2)
          26              36.        Section 2210(n)(2) provides jurisdiction for “any public liability action
          27        arising out of or resulting from a nuclear incident” in the United States district court
          28        where the alleged nuclear incident takes place. 42 U.S.C. § 2210(n)(2). A “public

Gibson, Dunn &

Crutcher LLP
                                                                   15
                 Case 2:19-cv-01701-JAK-KS Document 1 Filed 03/07/19 Page 16 of 17 Page ID #:16


               1    liability action” is an action in which “any legal liability arising out of or resulting
               2    from a nuclear incident” is alleged, except for certain actions which are not relevant
               3    here. 42 U.S.C. § 2014(w). A “nuclear incident” is “any occurrence . . . within the
               4    United States causing, within or outside of the United States, bodily injury, sickness,
               5    disease or death, or loss of or damage to property, or loss of use of property, arising
               6    out of or resulting from the radioactive, toxic, explosive, or other hazardous properties
               7    of source, special nuclear, or byproduct material . . . .” 42 U.S.C. § 2014(q).
               8          37.    Here, Plaintiffs specifically allege harm from radioactive material. See
               9    Manakides Decl. Ex. A (Complaint) ¶ 130 (alleging that “products, byproducts,
          10        chemicals, toxins, and radiation and other nuclear waste materials” were “distributed in
          11        the air, water and ash onto Plaintiffs’ property without their permission”). Based on
          12        these allegations, Plaintiffs have alleged a “public liability action” under the Price-
          13        Anderson Act, which is subject to removal under 42 U.S.C. § 2210(n)(2).
          14            VI.     BOEING HAS SATISFIED ALL STATUTORY REQUIREMENTS
                                                FOR REMOVAL
          15
                          38.    The other defendants to this action—Southern California Edison and
          16
                    Edison International—consent to removal. Manakides Decl. ¶ 2. Moreover, “§ 1442
          17
                    represents an exception to the general rule (under §§ 1441 and 1446) that all
          18
                    defendants must join in the removal petition,” thus removal is allowed “without other
          19
                    defendants joining in the petition, and the entire case is removed to the federal court.”
          20
                    Ely Valley Mines, Inc. v. Hartford Acc. & Indem. Co., 644 F.2d 1310, 1315 (9th Cir.
          21
                    1981).
          22
                          39.    Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and
          23
                    orders served on Boeing is attached as Exhibit A to the Declaration of Thomas A.
          24
                    Manakides.
          25
                          40.    Upon filing this Notice of Removal, Boeing will furnish written notice to
          26
                    Plaintiffs’ counsel, and will file and serve a copy of this Notice with the Clerk of the
          27
          28

Gibson, Dunn &

Crutcher LLP
                                                                 16
                 Case 2:19-cv-01701-JAK-KS Document 1 Filed 03/07/19 Page 17 of 17 Page ID #:17


               1    Superior Court of California for the County of Los Angeles, pursuant to 28 U.S.C.
               2    § 1446(d).
               3
               4    Dated: March 7, 2019                 GIBSON, DUNN & CRUTCHER LLP
               5
               6
               7                                         By:      /s/ Theodore J. Boutrous, Jr.
                                                                        Theodore J. Boutrous Jr.
               8
               9                                         Attorneys for THE BOEING COMPANY
          10
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &

Crutcher LLP
                                                             17
